DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 24 February 2022.
Claims 1, 9, 15 and 18 have been amended.
No claims have been canceled.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner agrees with Applicant’s argument regarding US Provisional Application 61/879,608 as providing support for a “return request”. 

Examiner’s Statement of Reasons for Allowance
Best U.S. References:  Williams et al., US Patent 8,600,913 B2 (“Williams”) in combination with Jaff et al., US Patent 9,697,548 B1 (“Jaff”) teaches an apparatus, system and method that provides for online parcel return shipping management.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  The Examiner agrees with Applicant’s argument that “None of the references, alone or in combination, teach or suggest: providing a 
Williams does not send notifications "to" the shipping carrier, and therefore does not anticipate this limitation. Instead, Williams discloses: the Returns Policy Engine/Returns Manager Subsystem User Interface for the Merchant’s Back Office is an integrated set of tools with which the Merchant can: Build automated Email responses... [C10, L65-67, C11, L1-39]. Jaff does not rectify the deficiencies of Williams. Jaff discloses “a notification can be transmitted (e.g., to a shipping entity) to pick up the item from a locker and/or home” [C18, L13-27]. Assuming arguendo that Jaff’s “notification” and “shipping entity” is
analogous to the claimed “notification” and “shipping carrier,” respectively, Jaff fails to disclose “the [notification] is contemporaneously provided to the [shipping entity] when the printable shipping label is provided to the user device (emphasis added).” Therefore,
Jaff fails to disclose the limitation as claimed. ”  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687